           Case 2:20-cv-01258-GMN-NJK Document 26 Filed 09/05/20 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Plaintiff

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                 FOR THE DISTRICT OF NEVADA

10

11   JAY BARTH                                       Case No.: 2:20-cv-01258-GMN-NJK

12          Plaintiff,

13   v.                                              STIPULATION TO EXTEND THE
                                                     PLAINTIFF’S RESPONSE TO
14   STATE OF NEVADA ex rel. its                     DEFENDANT’S MOTION TO DISMISS
     DEPARTMENT OF HEALTH AND                        [ECF No. 12] (Second Request)
15   HUMAN SERVICES,

16         Defendant.
     ________________________________/
17

18          It is stipulated and agreed that between the parties, Plaintiff Jay Barth and Defendant

19   Department of Health and Human Services by and through their undersigned counsels that Plaintiff

20   ///

21   ///

22   ///

23   ///

24   ///


                                                    1
          Case 2:20-cv-01258-GMN-NJK Document 26 Filed 09/05/20 Page 2 of 2



 1   shall have an additional 11 days from the original due date of Monday, August 31, 2020 in which to file

 2   his Response to Defendant’s Motion to Dismiss [ECF No. 12]. The new due date is Friday, September

 3   11, 2020.

 4   DATED this 4th day of September, 2020.             DATED this 4th day of September, 2020.

 5   LAW OFFICE OF DANIEL MARKS                         OFFICE OF THE ATTORNEY GENERAL

 6   _/s/ Adam Levine, Esq.____________                 __/s/ Charity F. Felts, Deputy Attorney General
     DANIEL MARKS, ESQ.                                 CHARITY F. FELTS, Deputy Attorney General
 7   Nevada State Bar No. 002003                        Nevada State Bar No. 010581
     office@danielmarks.net                             cfelts@ag.nv.gov
 8   ADAM LEVINE, ESQ.                                  GERALD L. TAN, Deputy Attorney General
     Nevada State Bar No. 004673                        Nevada State Bar No. 013596
 9   alevine@danielmarks.net                            gtan@ag.nv.gov
     610 South Ninth Street                             5420 Kietzke Lane, Suite 2020
10   Las Vegas, Nevada 89101                            Reno, Nevada, 89511
     Attorneys for Plaintiff                            Attorneys for Defendant
11

12          IT IS SO ORDERED.

13                                               _______________________________________
                                                 Gloria M. Navarro, District Judge
14                                               UNITED STATES DISTRICT COURT

15                                               DATED this 5 day of September, 2020.
16

17

18

19

20

21

22

23

24


                                                       2
